CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 1 Of 32

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:
Chapter l l

Zohar III, Corp., et al.,'
Case No. 18-10512 (CSS)

Debtors.
Jointly Administered

Ref. Docket No. 356, 382 & 432

 

 

FINAL ORDER UNDER 11 U.S.C. §§ 105, 361, 362, 363 AND
507, AND BANKRUPTCY RULES 2002, 4001 AND 9014 (I) AUTHORIZING
DEBTORS TO USE CASH COLLATERAL; (II) GRANTING ADEQUATE
PROTECTION TO PREPETITION SECURED PARTIES; (III) PROVIDING
SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; (IV) MODIFYING
AUTOMATIC STAY; AND (V) GRANTING RELATED RELIEF

Upon the motion (the “Motion”)Z of the debtors and debtors in possession (each a
“Debtor,” and collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Cases”)
for entry of a final order (the “Order”) under sections 105, 361, 362, 363, and 507 of title ll of
the United States Code (as amended, the “Bankruptcy Code”) and Rules 2002, 4001, and 9014 of
the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), seeking:

(a) authorization for the Debtors, pursuant to sections 105, 361, 362, 363, and
507 of the Bankruptcy Code, to (i) use Cash Collateral (as defined below);
and (ii) provide adequate protection and superpriority administrative

expense claims to U.S. Bank National Association7 solely in its capacity as
lndenture Trustee (the “Indenture Trustee”), on behalf of all Secured

 

l The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
follows: Zohar III, Corp. (96]2), Zohar ll 2005-1, Corp. (4059) (“Zohar ll Corp.”), Zohar CDO 2003-1,
Corp. (3724) (“Zohar I Corp.”), Zohar lll, Limited (926]) (“Zohar lll”), Zohar ll 2005-1, Limited (8297)
(“Zohar Il”), and Zohar CDO 2003-1, Limited (5119) (“Zohar I” and with Zohar II and Zohar lll,
collectively, the “Zohar Funds” and each a “Zohar Fund”). The Debtors’ address is Zohar III, Corp., 3
Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

 

2 Except as otherwise stated herein, all capitalized terms used but not otherwise defined herein or in the
exhibits hereto shall have the meanings ascribed to them in the Motion.
01;23940445.2

 

 

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 2 Of 32

Parties (as defined under the lndentures), including3 Secured Parties
l\/IBIA Insurance Company (“MBIA”) and the Zohar III Secured
Noteholders4 (the “Controlling Secured Parties”5 and together with the
lndenture Trustee and any other holder of a Class A Note or Class B Note,
each a “Secured Party,” and collectively, the “Secured Parties”)6 under the
Transaction Documents as defined in Exhibit 2 hereto. All outstanding
debts, liabilities, and obligations of every kind and nature arising under
any and all of the Transaction Documents, including, all Class A Notes,
Class B Notes, and all Credit Enhancement Liabilities are referred to

herein as the “Transaction Obligations”;

(b) to provide adequate protection to the lndenture Trustee on behalf of all
Secured Parties pursuant to sections 361 and 363(c) of the Bankruptcy
Code, subject to the terms of the applicable lndentures, and in accordance
with the terms of this Order;

(c) authorization to grant adequate protection liens to the lndenture Trustee,
on behalf of all Secured Parties, on the proceeds and property recovered in
respect of the Debtors’ claims and causes of action arising under sections
544, 545, 547, 548, 549, 553, and 550 of the Bankruptcy Code or any
other similar state or federal law (collectively, the “Avoidance Actions”);

(d) to modify the automatic stay imposed by section 362 of the Bankruptcy
Code to the extent necessary to implement and effectuate the terms and
provisions of this Order; and

(e) waiver of any applicable stay with respect to the effectiveness and
enforceability of this Order (including a waiver pursuant to Bankruptcy
Rule 6004(h)).

This Court having entered the Interim Order Authorizing the Debtors’ Limited Use of

Cash Collateral [Docket No. 382] (the “First Interim Order”) on July 23, 2018 and the Second

 

3 The terms “including” and “includes” as used throughout this Order shall be interpreted as not limiting
consistent with their interpretation pursuant to § 102(3) of the Bankruptcy Code.

4 The term Zohar III Secured Noteholders include, among others, Bardin Hill Investment Partners LP
f/k/a Halcyon Capital Management LP, Cooperatieve Rabobank U.A., New York Branch, STS Master
Fund, Ltd., SBF Opportunities Master Fund, Ltd., and Medalist Partners, LP f/k/a Candlewood Structured
Credit Harvest Master Fund, Ltd.

5 The term Controlling Secured Parties includes MBIA as a Controlling Party and as Credit Enhancer
under the applicable lndentures (as defined herein) or such other Controlling Class or Controlling Party as
defined in the applicable Indentures.

6 The Secured Parties include Patriarch Partners XV, LLC, solely in its capacity as holder of Class A-3

Notes issued by Zohar l, and Octaluna, LLC, Octaluna ll, LLC and Octaluna lll, LLC, solely in their
capacity as holders of Class B Notes (in such capacities, collectively, the “Patriarch Secured Parties”).

01123940445.2

_2_

 

 

 

 

_>_"

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 3 Of 32

Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral [Docket No. 432] (the
“Second Interim Order”, and together with the First Interim Order, the “M”) on
August 22, 2018 previously authorizing the Debtors’ limited use of Cash Collateral in
accordance with the Interim Orders; and hearing (the “le_z@g”) having been held by this Court
on December 6, 2018 to consider the relief requested in the Motion on a final basis and entry of
this Order; and upon the record made at the Hearing; and this Court having heard and resolved or
overruled all objections to the relief requested in the Motion; and it appearing that the relief
requested in the Motion is in the best interests of the Debtors, their estates, and creditors; and
after due deliberation and consideration and sufficient cause appearing therefor,

IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

l. The Motion, The Motion is granted as set forth herein. Any objection, reservation
of rights, or statements to or otherwise with respect to the Motion with respect to entry of this
Order to the extent not withdrawn, waived, or otherwise resolved, and all reservation of rights
included therein, are hereby denied and overruled.

2. Jurisdictl`on. The Court has jurisdiction over these Cases and the Motion pursuant
to 28 U.S.C. § 1334. Consideration of the Motion constitutes a core proceeding under 28 U.S.C.
§ 157(b)(2). Venue for these Cases and the proceedings on the Motion is proper in this district
pursuant to 28 U.S.C. §§ 1408 and 1409.

3. Notice. Notice of the Motion, the relief requested therein, and the Hearing was
served by the Debtors on the parties set forth in the Motion, Under the circumstances, such

notice constitutes due and sufficient notice thereof and complies with Bankruptcy Rules 2002,

 

4001(b), (c), and (d) and the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware.

01 :23940445.2

 

0| ;23940445.2

5.

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 4 Of 32

[Reserved.]

Release.

(a)

(b)

Certain Secured Parties Release. Each of the Debtors and the Debtors’
estates, on the one hand, and the Controlling Secured Parties and the
Patriarch Secured Parties, on the other hand, each on its own behalf and on
behalf of their respective past, present and future predecessors, successors,
heirs, subsidiaries, and assignees, do hereby to the maximum extent
permitted by applicable law, unconditionally, irrevocably and fully forever
(i) release, remise, relinquish, irrevocably waive, discharge, and acquit
each other and each of their respective affiliates, subsidiaries, former,
current and future officers, employees, directors, agents, representatives,
owners, members, partners, financial advisors, legal advisors,
shareholders, managers, consultants, accountants, attorneys, affiliates, and
predecessors and successors in interest (collectively, the “Releasees”) of
and from any and all claims, demands, liabilities, responsibilities, disputes,
remedies, causes of action, indebtedness, and obligations, rights,
assertions, allegations, actions, suits, controversies, proceedings, losses,
damages, injuries, attomeys’ fees, costs, expenses, or judgments of every
type, whether known, unknown, asserted, unasserted, suspected,
unsuspected, accrued, unaccrued, fixed, contingent, pending or threatened
including, all legal and equitable theories of recovery, arising under
common law, statute or regulation or by contract, of every nature and
description, solely arising out of each Releasee’s negotiation of this Order
or the entry of this Order; provided, however, that nothing set forth in this
paragraph 5(a) is intended to, nor shall it, release any Releasees’
obligations under this Order.

lndenture Trustee Release. The Debtors and their respective estates and
the Secured Parties hereby and shall be deemed to release, forever
discharge, and acquit the lndenture Trustee and each of its respective
affiliates, subsidiaries, former, current and future officers, employees,
directors, agents, representatives, owners, members, partners, financial
advisors, legal advisors, shareholders, managers, consultants, accountants,
attorneys, affiliates, and predecessors and successors in interest from any
and all claims, demands, liabilities, responsibilities, disputes, remedies,
causes of action, indebtedness, and obligations, rights, assertions,
allegations, actions, suits, controversies, proceedings, losses, damages,
injuries, attorneys’ fees, costs, expenses, or judgments of every type,
whether known, unknown, asserted, unasserted, suspected, unsuspected,
accrued, unaccrued, fixed, contingent, pending or threatened including, all
legal and equitable theories of recovery, arising under common law,
statute or regulation or by contract, of every nature and description, solely
arising out of the lndenture Trustee’s negotiation of this Order or the
entry of this Order; provided, however, that nothing set forth in this

_4_

 

 

 

 

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 5 Of 32

paragraph 5(b) is intended to, nor shall it, release any of the lndenture
Trustee’s obligations under this Order.

6. F indings Regarding the Use of Cash Collateral and Prepetition Collateral.

(a) Good cause has been shown for the entry of this Order.

(b) The Debtors have an immediate need to use Cash Collateral, to, among
other things, fund the administrative expenses assessed in the Cases and
monetize the Prepetition Collateral in accordance with this Order and the
Settlement Agreement.

(c) The terms of the use of the Cash Collateral pursuant to this Order are fair
and reasonable, reflect the Debtors’ exercise of prudent business judgment
consistent with their fiduciary duties and constitute reasonably equivalent
value and fair consideration.

(d) The terms of the use of the Cash Collateral pursuant to this Order have
been the subject of extensive negotiations conducted in good faith and at
arm’s length among the Debtors, the Independent Director, the CRO7 the
lndenture Trustee, the Patriarch Secured Parties, and the Controlling
Secured Parties, and, pursuant to Bankruptcy Code sections 105, 361, and
363, the lndenture Trustee, the Patriarch Secured Parties, and the
Controlling Secured Parties are hereby found to be entities that have acted
in “good faith” in connection with the negotiation and entry of this Order,
and each is entitled to the protection provided under section 363(m) of the
Bankruptcy Code.

(e) The Debtors have requested entry of this Order pursuant to Bankruptcy
Rule 4001(b)(2) and (d).

(f) Cash Collaleral. For purposes of this Order, the term “Cash Collateral”
shall have the meaning ascribed to it in section 363(a) of the Bankruptcy
Code and shall include all of the Debtors’ cash, cash equivalents,
including, all proceeds, products, rents, or profits of the Prepetition
Collateral, including proceeds realized from a sale or disposition thereof,
or from payment thereon, and the New Zohar Bank Accounts (as defined
below) and all cash deposited therein, all of which constitute Cash
Collateral of the lndenture Trustee on behalf of the Secured Parties,

(g) Indemnily. The lndenture Trustee, the Patriarch Secured Parties, and the
Controlling Secured Parties, and each of their respective advisors, have
acted in good faith, and without negligence, misconduct, or violation of
public policy or law, in respect of all actions taken by them in connection

 

7 CRO is defined as Michael Katzenstein, appointed as the Chief Restructuring Officer pursuant to Order
of the Court entered on June 1 l, 2018 (Docket No. 297) or any successor approved by the Court.
01 ;23940445.2 5

 

 

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 6 Of 32

with negotiating, implementing, documenting, or obtaining requisite
approvals of the use of Cash Collateral, including in respect of the
Debtors’ granting of the Adequate Protection Liens, any challenges or
objections to the use of Cash Collateral, and this Order. Accordingly, the
lndenture Trustee, the Patriarch Secured Parties, and the Controlling
Secured Parties, and each of their respective advisors, shall be and hereby
are indemnified and held harmless by the Debtors in respect of any claim
or liability solely arising from the negotiation of or entry into this Order,
except for claims relating to willful misconduct or fraud.

(h) No Control. None of the lndenture Trustee, the Patriarch Secured Parties,
or Controlling Secured Parties are control persons and none of the
lndenture Trustee and Controlling Secured Parties are insiders of the
Debtors or any of their affiliates by virtue of any of the actions taken with
respect to, in connection with, related to, or arising from this Order.

7. Authorization of Use of Cash Collateral. The Debtors are hereby authorized to
use Cash Collateral during the period from the date of entry of this Order through and including
the Termination Date (as defined below) for (i) administrative costs and expenses of the Debtors
incurred in the Cases as permitted by the Budget (as defined below) and subject to the terms
hereof; (ii) adequate protection payments to the lndenture Trustee, for the benefit of the Secured
Parties, as provided herein and consistent with the Priority of Payments in the lndentures, (iii)
payments to the Patriarch Secured Parties under paragraph 12(g) hereof, and (iv) facilitating the
Monetization Process as set forth in the Settlement Agreement.

8. Consent by the Secured Parties, The Secured Parties consent to the Debtors’ use
of Cash Collateral, solely in accordance with and subject to the terms and conditions contained in
this Order. Notwithstanding any other provision of this Order, but subject to the Carve Out (as
defined below), the Debtors’ use of Cash Collateral under this Order shall terminate upon the
occurrence of the Termination Date (as defined below).

(a) All use of Cash Collateral by the Debtors shall be pursuant to a rolling 13-
week budget (each a “Budget,” and each 13-week period, a “Budget
Period”), subject to any Permitted Variance (as defined below). The

Budget shall set forth the Debtors’ (i) anticipated cash receipts, including
from payments of interest due under loans owed to Zohar ll and Zohar III,

01 :23940445.2

_6_

 

 

01 :23940445.2

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 7 Of 32

(b)

(C)

(d)

(e)

and proceeds from monetization events, (ii) cash disbursements and
accruals, including, Professionals’ fees and expenses accrued but unpaid
during the relevant Budget Period as well as any cash disbursements on
account of Professionals’ fees and expenses during the Budget Period for
both past or current services, and (iii) any other amounts set forth in the
Restructuring Reserve Operating Cap (as defined below). The initial
Budget is attached to this Order as Exhibit 1 (the “Initial Budget”).

Beginning on or before December 10, 2018 and thereafter by the 10th of
every month until the Termination Date, if any, the Professionals (as
defined in paragraph 13(a) below) shall provide to the CRO a good faith
estimate of their accrued fees through that date and projected fees for the
next Budget Period.

Beginning on or before December 20, 2018 and thereafter by the 20th of
every month until the Termination Date, if any (or, with greater frequency
should the Debtors choose to do so), the Debtors shall deliver to the
Controlling Secured Parties, the Patriarch Secured Parties, the lndenture
Trustee, the U.S. Trustee, and each of their counsel and financial advisors,
if any, a proposed new 13-week budget (a “Proposed Budget”).

Such Proposed Budget shall become the operative Budget upon filing such
Proposed Budget with the Court, except that each of the following shall be
subject to the 5-Business Day Notice Period (i) any disbursement line item
for the proposed Budget Period that is more than twenty percent (20%)
higher in the aggregate than what is set forth for that line item in the Initial
Budget for December 2018 to January 2019 or (ii) any line item that was
not included in the Initial Budget; provided that, and for the avoidance of
doubt, any increase in the Indemnity Reserve or payments to the
Independent Director on account of Incentive Fees, as defined in section
4(b) of the Independent Director Service Agreement (see Docket No. 278-
l), shall not be subject to the 5-Business Day Notice Period.

Beginning on November 28, 2018, and every other Thursday thereafter by
5:00 p.m. (prevailing Eastern Time), the Debtors shall deliver to the
Controlling Secured Parties, the lndenture Trustee, the Patriarch Secured
Parties, and each of their counsel and financial advisors, if any, a variance
report (a “Variance Report”) setting forth the Debtors’ actual cash receipts
and accrued expenditures for the preceding two weeks compared to the
then existing Budget with narrative explanations of key variances. For
purposes of this Order, the Debtors Shall ensure that at no time shall there
exist an unfavorable variance in the Budget of (i) the greater of (a) 25% or
more over any accrued expenditures on an individual line item basis, and
(b) $750,000 in the aggregate, or (ii) greater than 25% below the aggregate
interest payment receipts for each Zohar Fund from the Group A Portfolio
Group Companies based on the amount stated on the applicable interest
payment notices issued to the Group A Portfolio Companies, tested every

_7_

 

 

 

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 8 Of 32

other week on a cumulative rolling four (4) week basis (except the first
Variance Report, which shall be tested on a cumulative basis for the two
(2) weeks preceding the delivery of such Variance Report) (a “M)g;
Permitted Variance” and in contrast to any variance which does not
constitute a Non-Permitted Variance, a “Permitted Variance”)g; Drovided,
however, payments to the Secured Party Professionals (as defined in
paragraph 12(c) below), payments to the U.S. Trustee, and payments to
the Independent Director on account of lncentive Fees, as defined in
section 4(b) of the Independent Director Service Agreement (see Docket
No. 278-1), shall not be subject to such test and shall not constitute a Non-
Permitted Variance or serve as the basis of a Tennination Event or Cash
Collateral Trigger Event. The Initial Budget is the first Budget for
reporting and permitted variance purposes.

9. Cash Management/Excess Sweep.

(a)

New Zohar Bank Accounts Fundl`ng. So long as no Termination Date has
occurred and is continuing or would result therefrom, and absent further
order of the Court, the Debtors shall deposit all funds received, including
interest payments received under the loans owed to the Debtors and funds
received from the Monetization Process9 (as defined in the Settlement
Agreement) in the New Zohar Bank Accounts.10 The New Zohar Bank
Accounts, to the extent sufficient cash is available, shall at all times be
funded (net of any payments made during the relevant Budget Period) in
the aggregate amount that is the sum of (i) the amount of (a) anticipated
cash disbursements, and (b) projected Professionals’ fees and expenses,
each set forth in the Budget for that Budget Period, inclusive of an
additional twenty-five percent (25%) variance cushion, (ii) all unpaid
amounts set forth in the Budget for prior Budget Periods, subject to
adjustment up or down to account for any Permitted Variance, (iii)
[reserved], and (iv) the lndemnification Reserve (as defined herein)
(the “Restructuring Operating Reserve Cap”). Each New Zohar Bank
Account shall be funded in an amount commensurate with each Zohar

 

8 Non-Permitted Variances with respect to Estate Professionals’ fees and expenses shall be measured
based on the Estate Professionals’ fees and expenses accrued during the relevant testing period compared
to the projected Estate Professionals’ fees and expenses set forth in the Budget for that period.

9 Provided, however, as set forth in footnote 1 to the Settlement Agreement, any equity interest owed to
MBIA or Zohar l, as applicable, will be escrowed until the expiration of the 15 Month Window; all
parties’ rights reserved, and, any proceeds from the sale or repayment of Zohar l loans (but not the equity
interest) shall be paid directly to MBlA.

m The term “New Zohar Bank Accounts” shall have the meaning ascribed to the “Zohar Funds Bank
Accounts” as defined in the Debtors’ Motion Pursuant to ]] U.S.C. §§ 105(a) and 345([)) and Del.
Bankr. L.R. 2015-2(b) for an Order (I) Setting the Deadline by Which the Debtors Must Comply with the
Requz`rements of Sectl`on 345 (b) of the Bankruptcy Code and (II) Authorizing the Debtors to Keep and
Maintain Certain Bank Accounts [Docket No. 31].

01 :23940445.2

_8_

01 :23940445.2

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 9 Of 32

(b)

Fund’s allocable portion of the Restructuring Operating Reserve Cap
based on outstanding Paid in Full amount as of the lst of each Month,
(each a “Allocated Restructuring Operating Reserve Cap”) provided,
however, that (i) ZII Corp. and Zohar ll shall be jointly responsible for
any obligations by ZI Corp. and Zohar I under this paragraph, (ii) the
Allocated Restructuring Operating Reserve Cap for Zohar II shall be
increased in an amount equal to the Allocated Restructuring Operating
Reserve Cap otherwise attributable to Zohar l and, accordingly, (iii) the
New Zohar Bank Account for Zohar I shall not be funded in accordance
with this paragraph; provided, further, however, that Zohar ll shall retain a
claim and the right to seek reimbursement and contribution from Zohar l
with respect to the amounts described in the prior proviso (a “Zohar l
Reimbursement Claim”). Upon the occurrence of a Termination Date, the
New Zohar Bank Accounts shall be funded in accordance with paragraph
13(b) of this Order. F or the avoidance of doubt, absent further order of the
Court, the Secured Parties shall not be responsible for, and neither the
Restructuring Operating Reserve Cap nor the Carve Out shall include,
claims (administrative or otherwise) asserted against the Debtors not
contemplated by the Budget and Indemnification Reserve. The
Controlling Secured Parties, the Patriarch Secured Parties, and the
lndenture Trustee will confer in good faith with the CRO on necessary
modifications to ensure allocable funding is commensurate with each
Zohar Fund’s allocable portion of the Restructuring Operating Reserve
Cap in accordance with this Order, including the reallocation of any Zohar
l Reimbursement Claim. The New Zohar Bank Accounts and all amounts
on deposit therein shall constitute Collateral and Cash Collateral securing
the Debtors’ performance of the Transaction Obligations or as otherwise
provided under this Order. For the avoidance of doubt, the Debtors are
prohibited from opening any new bank or cash accounts except as
expressly permitted by this Order.

Excess Cash Sweep/Special Payment Date. Any date on which the cash
balance at any New Zohar Bank Account exceeds its respective Allocated
Restructuring Operating Reserve Cap (such excess amount, the “Excess
M”) may be deemed a “Payment Date” under the Indentures (a “Special
Payment Date”), and payment of such Excess Cash shall be made and
applied in the manner outlined in paragraph 12(b) below, provided,
however, that (A) the Debtors shall notify the Controlling Secured Parties,
the Patriarch Secured Parties, and the lndenture Trustee of such Excess
Cash, (B) a Special Payment Date must be requested and declared by the
Controlling Secured Parties upon eight (8) business days’ notice in writing
to the Debtors and the lndenture Trustee, (C) the lndenture Trustee shall
be entitled to be paid an additional fee of $10,000.00 (each such fee, a
“Special Payment Date Fee”) from such Excess Cash for the lndenture
Trustee’s services in connection with each such Special Payment Date,
and (D) a Special Payment Date shall not occur more frequently than
every thirty (30) days unless the Excess Cash exceeds $25 million. The

_9_

 

01 :23940445.2

 

CaSe 18-10512-CSS DOC 588-l Filed 12/10/18 Page 10 Of 32

(C)

Debtors shall file a notice with the Bankruptcy Court following the
occurrence of a Special Payment Date.

lndemnification Reserve: Upon entry of the Order, the Debtors shall
establish and fund a reserve solely for the benefit of the Independent
Director, CRO and the Chief Monetization Officer (the “CMO”), in the
amount of $1,500,000 (the “Indemnification Reserve”) to provide
indemnification and a source for the advancement of expenses (i) for the
Independent Director pursuant to the Indemnification Agreement for the
Independent Director approved by the Bankruptcy Court pursuant to an
Order dated June 26, 2018 [Docket No. 345] (the “lndependent Director
lndemnification Agreement”), (ii) for the CRO, pursuant to and consistent
with paragraph 5 of that certain Order, dated June 11, 2018, Authorizing
and Approving, Nunc Pro Tunc to May 21, 2018, the Agreement with FTI
Consulting, Inc. to Provide (I) Michael Katzenstein as the Debtors’ Chief
Restructuring Officer, (II) Hourly Temporary Staff, and (III) Services
Related Thereto [Docket No. 297] and (iii) for the CMO, pursuant to and
consistent with paragraph 6 of that certain Order Amending the Terms of
the Retention of Goldin Associates LLC, dated June 11, 2018 [Docket No.
298]. The Indemnification Reserve may be increased in amount (i) upon
five (5) business days’ notice by the CMO, CRO or Independent Director
to the U.S. Trustee, Controlling Secured Parties, the Patriarch Secured
Parties, and the lndenture Trustee (with such parties having the right to
object to such noticed increase within such five business day period,
provided that any hearing on such objection may occur at a later date
subject to the Court’s availability), which notice shall be submitted only
after the threat or assertion of a Claim against any of the CMO, CRO or
the Independent Director for an Indemnifiable Event or (ii) as otherwise
ordered by the Bankruptcy Court. The Debtors shall file notice with the
Bankruptcy Court of any increase in the Indemnification Reserve under
clause (i) of the preceding sentence. The CMO, CRO and Independent
Director may not draw upon or remove any funds from the
Indemnification Reserve except for indemnification obligations owed to
the CMO, CRO or Independent Director related to a Claim for an
Indemnifiable Event, and only after first seeking coverage from any
insurance policy covering such Claim. For the avoidance of doubt, the
Debtors shall use good faith and best efforts to obtain directors’ and
officers’ insurance coverage for the Independent Director, CMO and CRO
in connection with these cases as promptly as possible. “Claim” and
“Indemnifiable Event” for purposes of the Indemnification Reserve shall
be defined as set forth in the Independent Director Indemnification
Agreement Upon the occurrence of a Termination Date, the
Indemnification Reserve shall be included in the Carve-Out in accordance
with paragraph 13(a). The Debtors, the Controlling Secured Parties, the
Patriarch Secured Parties, and the lndenture Trustee acknowledge that
when there is a reasonable basis on which to contend that there is no
longer any need for the Indemnification Reserve or that a reduction in the

_10_

 

 

 

 

CaSe 18-10512-CSS DOC 588-l Filed 12/10/18 Page 11 Of 32

Indemnification Reserve is warranted, any Controlling Secured Party,
Patriarch Secured Party, or the lndenture Trustee may seek relief from the
Bankruptcy Court for release of any amounts remaining in the
Indemnification Reserve. If the Bankruptcy Court issues a final non-
appealable order approving the release of such remaining Indemnification
Reserve funds, such funds shall be transferred to the lndenture Trustee to
be distributed in accordance with the Priority of Payments in the
lndentures.

10. Entitlement to Adequate Protection. The lndenture Trustee, for the benefit and
security of the Secured Parties, is entitled, pursuant to sections 361, 363(0)(2) and 363(e) of the
Bankruptcy Code, to adequate protection of its interests in the Prepetition Collateral, including
the Cash Collateral, in an amount equal to the aggregate post-petition diminution in value of such
interests in the Prepetition Collateral, including any such diminution resulting from the sale,
lease, or use by the Debtors of the Prepetition Collateral, including the Cash Collateral, and the
imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code (each such
diminution in value, a “Diminution in Value”).

ll. Adequate Protection Claims and Liens.

As adequate protection, the lndenture Trustee on behalf of the Secured Parties, pursuant
to and consistent with this Order and consistent with and subject to the terms of the Indentures, is
hereby granted the following claims, liens, rights and benefits:

(a) Section 507§b) Claim. Solely to the extent of any Diminution in Value,
administrative expense claims, which shall constitute superpriority claims
against the applicable Debtors as provided in section 507(b) of the
Bankruptcy Code, with priority in payment over any and all unsecured
claims and administrative expense claims against the Debtors, now
existing or hereafter arising, of the kinds specified or ordered pursuant to
any provision of the Bankruptcy Code, including sections 105, 326, 328,
330, 331, 503(b), 506(0), 507(a), 507(b), 726, 1113, or 1114, and shall at
all times be senior to the rights of the Debtors, and any successor trustee
or any creditor, in the Cases or any subsequent proceedings under the
Bankruptcy Code (the “507(b) Claims”), subject and subordinate only to
funding and payment of the Carve Out. The 507(b) Claims shall be
allocable on a pro rata basis against each Zohar Fund based on its
respective Paid in Full amount plus the allowed amounts of any Class A-3

01 :23940445.2
_11_

 

 

01 :23940445.2

CaSe 18-10512-CSS DOC 588-l Filed 12/10/18 Page 12 Of 32

(b)

Notes at Zohar l and the allowed amounts of any Class B Notes issued by
each Zohar Fund as of the lst of each Month (to the extent not otherwise
allocable to a particular asset or Zohar Fund), provided, however, that ZII
Corp. and Zohar ll shall be jointly responsible for any obligations by ZI
Corp. and Zohar l under this paragraph ll(a), subject to the right of each
party named in this proviso to seek reimbursement and contribution The
Controlling Secured Parties, the Patriarch Secured Parties, and lndenture
Trustee will confer in good faith with the CRO on necessary modifications
to claim allocations to ensure allocations are commensurate with each
Zohar Fund’s allocable portion of such claims based on outstanding Paid
in Full amounts plus the allowed amounts of any Class A-3 Notes at Zohar
l and the allowed amounts of any Class B Notes issued by each Zohar
Fund.

Adequate Protection Liens. As security for and solely to the extent of any
Diminution in Value, or upon the avoidance or termination of any
Prepetition Lien for any reason, effective as of the Petition Date and
perfected without the necessity of the execution by the Debtors (or
recordation or other filing by Debtors, the lndenture Trustee, or any
Secured Party) of security agreements, control agreements, pledge
agreements, financing statements, mortgages or other similar documents,
or the possession or control by the lndenture Trustee or any Secured Party
of any Adequate Protection Collateral (as defined below), the following
security interests and liens are hereby granted to the lndenture Trustee on
behalf of the Secured Parties (all property identified in clauses (l), (2), (3)
and (4) below being collectively referred to as the “Adeguate Protection
Collateral”), subject and subordinate only to the Carve Out (all such liens
and security interests, the “Adequate Protection Liens”):

(l) First Priority on Unencumbered Propertv. Pursuant to sections
361(2) and 363(0)(2) of the Bankruptcy Code, a valid, binding,
continuing, enforceable, fully-perfected, non-voidable first priority
replacement lien on, and security interest in, all of the Debtors’
rights in tangible and intangible assets, including all prepetition
and post-petition property, assets, and interests of the Debtors’
estates of any kind or nature whatsoever, real or personal, tangible
or intangible or mixed, now existing or hereafter acquired or
created, and all products and proceeds thereof, whether existing on
or as of the Petition Date or thereafter acquired, that is not subject
to (x) valid, perfected, non-avoidable, and enforceable liens in
existence on or as of the Petition Date or (y) valid and unavoidable
liens in existence as of the Petition Date that are perfected after the
Petition Date as permitted by section 546(b) of the Bankruptcy
Code, if any (collectively, the “Unencumbered Property”),
including accounts receivable, other rights to payment, cash,
inventory, instruments, general intangibles, contracts, servicing
rights, servicing receivables, agreements transitioning services,

_12_

 

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 13 Of 32

management agreements, securities, chattel paper, owned real
estate, real property, leaseholds, fixtures, machinery, equipment,
deposit accounts, patents, copyrights, trademarks, trade names,
rights under license agreements and other intellectual property,
commercial tort claims, and claims and causes of action and the
proceeds of all of the foregoing; any proceeds or property
recovered in respect of any Avoidance Actions, in each case
whether arising prepetition or postpetition of any nature
whatsoever;

(2) Liens Junior to Certain Existing Liens. Pursuant to sections 361(2)
and 363(c)(2) of the Bankruptcy Code, a valid, binding,
continuing, enforceable, fully-perfected non-voidable junior
priority replacement lien on, and security interest in, all tangible
and intangible assets, including all prepetition and post-petition
property, assets, and interests of the Debtors’ estates of any kind or
nature whatsoever, real or personal, tangible or intangible or
mixed, now existing or hereafter acquired or created, and all
products and proceeds thereof, whether now existing or hereafter
acquired (other than the property described in clause (1) of this
paragraph 11), that is subject to (x) valid, perfected and
unavoidable liens in existence as of the Petition Date or (y) valid
and unavoidable liens in existence as of the Petition Date that are
perfected after the Petition Date as permitted by section 546(b) of
the Bankruptcy Code;

 

(3) [Reserved].

(4) Status of the Adequate Protection Liens. The Adequate Protection
Liens shall not be (i) subject or subordinate to (A) any lien or
security interest that is avoided and preserved for the benefit of the
Debtors and their estates under section 551 of the Bankruptcy
Code or (B) any lien or security interest arising after the Petition
Date, subject to the Carve Out, or (ii) except as otherwise set forth
in clauses (1), (2), and (3) of this paragraph 11, subordinated to or
made pari passu with any other lien or security interest under
sections 363 or 364 of the Bankruptcy Code or otherwise.

12. Additl'onal Adequate Proteclion and Other Payment Provisions. As adequate
protection in addition to the 507(b) Claims and Adequate Protection Liens, the lndenture

Trustee, for the benefit and security of the Secured Parties, is entitled, pursuant to sections 361,

01 :23940445.2

 

 

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 14 Of 32

363(0)(2) and 363(e) of the Bankruptcy Code, to the following (together with the 507(b) Claims
and the Adequate Protection Liens, the “Adequate Protection Obligations”)l 12

(a) Accrued Interest and Fees: No later than five (5) business days after entry
of this Order, the Debtors are authorized to pay (i) to the lndenture
Trustee’s collection account for the applicable Debtor any Excess Cash, to
be paid to holders of Class A Notes (in a deemed Special Payment Date)
subject to the Priority of Payments and § 13.1 of the Indentures, all
accrued and unpaid interest due and payable under the lndentures as of the
date of entry of this Order, and (ii) subject to paragraphs 12(c), 12(g), and
21 below, as applicable, any costs and accrued fees incurred by or owing
to the Controlling Secured Parties, the Patriarch Secured Parties, and
lndenture Trustee, on behalf of the Secured Parties (each of (i) and (ii), the
“Accrued and Owing Interest and Fees”). If Accrued and Owing Interest
and Fees are not paid in full, whether due to insufficient Excess Cash to
pay such amounts or otherwise, such amounts shall accrue pursuant to the
terms of the applicable lndenture and shall be accretive to (i) other than
with respect to the Patriarch Secured Parties, the Paid in Full amounts
under the Settlement Agreement (as contemplated in the definition of Paid
in Full amount in the Settlement Agreement), and (ii) with respect to any
Patriarch Secured Parties, their asserted outstanding claim against the
applicable Debtor.

(b) Interest Payments: The holders of Class A Notes shall be entitled to
payment or accrual of current interest on each Payment Date (as that term
is defined in the applicable Indenture). From and after the entry of this
Order, on each Payment Date under the applicable lndenture or Special
Payment Date under this Order, the Debtors are authorized to pay to the
lndenture Trustee’s collection account for the applicable Debtor any
Excess Cash, to be paid to holders of Class A Notes subject to the Priority
of Payments and § 13.1 of the Indentures, as accrued and unpaid post-
petition interest due and payable under the lndentures (each a “Current
Post-Petition Interest Payment”) or the applicable Transaction Documents,
with such payments calculated based on the contract rate of interest (as set
forth in the applicable lndenture or the other applicable Transaction
Documents) (the “Adequate Protection Interest Rate”). lf there is
insufficient Excess Cash to pay Current Post-Petition Interest Payments in
full, such amounts shall accrue and shall be accretive to the Paid in Full
amounts under the Settlement Agreement. The lndenture Trustee is
authorized and directed to distribute all payments under this paragraph
pursuant to the Priority of Payments (as set forth in the applicable
Indentures).

 

" The Patriarch Secured Parties’ rights are expressly reserved as set forth in Paragraph 12(g) to later
assert that payments thereunder are adequate protection

01;23940445.2
_14_

 

_+'

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 15 Of 32

(C)

Fees and Expenses: Subject to paragraphs 12(h) and 21 below, the Debtors
are authorized and directed to pay after ten (10) business days (the
“Objection Period”) of delivery of an invoice (the “Invoiced Fees”) to the
Debtors, the U.S. Trustee, and the Fee Examiner12 (the “Fee Review
Parties”), describing in customary detail (subject in all respects to
applicable privilege or work product doctrines and redacted in the
Controlling Secured Party’s, Patriarch Secured Parties’ and lndenture
Trustee’s, respective, sole and absolute discretion for privileged,
confidential or otherwise sensitive information),13 the reasonable and
documented fees, costs, expenses, and disbursements incurred or accrued
by the Controlling Secured Parties, the Patriarch Secured Parties, and the
lndenture Trustee arising before or after the Petition Date, subject first to
the full funding of the fees and expenses of the Estate Professionals (as
defined herein) as set forth in the Budget in accordance with paragraph
9(a), including the reasonable fees and disbursements of their professional
advisors (collectively, the “Secured Party Professionals”), in connection
with (i) the Cases or any successor case; (ii) the Settlement Agreement;
(iii) the Transaction Documents; or (iv) enforcement of any rights or
remedies under the Transaction Documents, in each case whether or not
the transactions contemplated hereby are fully consummated The
Secured Party Professionals shall not be required to file fee applications.
The Fee Review Parties shall have through the Objection Period to object
to the reasonableness of any specific portion of the Invoiced Fees. lf no
such objection is made, the Debtors shall pay the Invoiced Fees within
three (3) business days following the expiration of the Objection Period.
If any such objection is made and not resolved within ten (10) days after
such objection is interposed, a hearing with respect thereto shall be
conducted at a regularly-scheduled omnibus hearing in the Cases,
provided that the Debtors shall immediately pay any undisputed portion of

' such fees, costs and expenses following the Objection Period. Upon

resolution of any such objection, whether by agreement of the parties or
Court order, the Debtors shall pay within five (5) business days any
remaining unpaid Invoiced Fees in accordance with such agreement or
Court order, as applicable Fees and expenses (1) of the lndenture Trustee
shall be allocable to Zohar ll or Zohar III based on their respective Paid in
Full amount as of the lst of each Month (to the extent not otherwise
allocable to a particular asset or Zohar Fund) and (2) of the Patriarch
Secured Parties shall be allocable to Zohar I, Zohar II, or Zohar III based
on the Patriarch Secured Parties’ respective asserted outstanding note
obligations as of the lst of each Month. The Controlling Secured Parties,

 

12 Fee Examiner shall mean Direct Fee Review LLC pursuant to the Order Appointing Fee Examiner and

Establishing Procedures for Consideralion of Requested Fee Compensation and Reimbursement of
Expenses [Docket No. 289].

13 Nothing set forth in this paragraph 12(c) shall limit the rights of the U.S. Trustee to challenge any
asserted privilege or confidentiality with all such rights being expressly preserved.

01 :23940445.2

_]5-

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 16 Of 32

the Patriarch Secured Parties, and lndenture Trustee will confer in good
faith with the CR() on necessary modifications to fee and expense
allocations to ensure allocations are commensurate with each Zohar
Fund’s allocable portion of such fees and expenses based on outstanding
Paid in Full amounts. To the extent any fees and expenses of the Secured
Party Professionals remain unpaid as of the Termination Date, after full
funding of and payment from the Carve Out, such unpaid fees shall be
paid from proceeds of Collateral as such proceeds become available. The
foregoing sentence shall survive termination of this Order. As used in this
paragraph 12(c), the term “customary detail” shall mean that the invoices
for such fees and expenses shall at least include a general description of the
nature of the matters worked on, a list of the professionals who worked on
the matter, their hourly rate (if such professionals bill at an hourly rate), the
number of hours each professional billed, and, with respect to the invoices
of law firms, shall include the year of law school graduation for each
attorney; provided however, that the U.S. Trustee reserves the right to seek
copies of such invoices containing more detailed time entries (in a format
that will not cause the waiver of attorney-client privilege or work product
protection). Notwithstanding anything herein to the contrary, the Debtors
shall only make aggregate payments on account of Invoiced Fees for each
Secured Party Professional up to the amount set forth in the operative
Budget and any prior Budgets for that professional (including by using any
unused amounts in the Budget for one month to fund any excess fees and
expenses incurred in another month, whether prior to or after the month in
question), without prejudice to the right to seek payments for amounts in
excess of the Budget pursuant to the terms of the lndentures. The
payments contemplated under this paragraph 12(c) shall be made either to
the applicable Secured Party or directly to such Secured Party’s
professionals pursuant to written direction provided by the applicable
Secured Party Professional. Notwithstanding the foregoing, subject to
paragraph 12(h), the amounts identified in the Budget attached hereto as
owing to the Secured Party Professionals for the period up to and through
November 30, 2018 (collectively, the “Pre-December Fees and Expenses”),
shall be paid within three (3) business days after entry of this Order.

 

(d) Reporting: The Debtors shall:

(l) Subject, where applicable, to entry into, and the terms of
conditions of, a non-disclosure agreement, provide to the
Controlling Secured Parties and lndenture Trustee (a) (i) on a
weekly basis, reports with respect to the progress and status of the
Monetization Process, provided that such reports shall be in a form
reasonably acceptable to each Controlling Secured Party and
consistent with the Debtors’ reporting obligations under the
Settlement Agreement (in consultation with the lndenture Trustee),
(the “Monetization Process Reports”); p_rovided, however, that
inclusion of any information in any such Monetization Process

01 :23940445.2
_16-

 

 

 

 

01 :23940445.2

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 17 Of 32

(e)

(i)
(g)

Report shall remain subject to the sole discretion of the CRO, in
consultation with the Independent Director, and (ii) on a bi-weekly
basis (i.e. twice per month), statement of Debtors’ cash balances,
cash receipts and cash disbursements, as well as variances of same
from the corresponding budgeted amounts (the “Statement of Cash
Flow and Cash Balance Reports” and the “Variance Reports”,
respectively), and (b) such other financial reporting and
information requested by the lndenture Trustee as required under
and consistent with the requirements contained in the Transaction
Documents, including but not limited to the lndentures; and

(2) host weekly conference calls with the Controlling Secured Parties
and lndenture Trustee to discuss (a) the Monetization Process,
including the Monetization Process Reports and any material
developments relating to the collateral being monetized or the
Monetization Process, and (b) the Debtors’ financial performance,
including the Budget, the Statement of Cash Flow and Cash
Balance Reports, Cash Flow Variance Reports, and monthly
operating reports.

(3) provide to the Patriarch Secured Parties any written materials
distributed under this paragraph l2(d) on a substantially
contemporaneous basis.

Transaction Documents: ln the event the Debtors seek to terminate,
amend, supplement, modify, or replace any of the Transaction Documents,
or any contract, agreement, or arrangement, related thereto, such
termination, amendment, modification, or replacement shall be subject to
and effective only upon the express written consent of the lndenture
Trustee and the Secured Parties or an order of this Court. For the
avoidance of doubt, nothing in this paragraph 12(c) shall be construed or
interpreted as a termination, reduction or Waiver of any existing rights of
the lndenture Trustee, the Patriarch Secured Parties, or the Controlling
Secured Parties under the Transaction Documents with respect to the
Debtors’ ability or inability to effectuate any termination, amendment,
modification, or replacement of the Transaction Documents.

Reserved.

Payments to Patriarch Secured Parties, Subject to the terms hereof,
including but not limited to paragraphs 12(c), (h) and 21, the Debtors are
authorized under sections 363 and 503(b) of the Bankruptcy Code to pay
the reasonable fees, costs and expenses of the Patriarch Secured Parties
provided however, that the Patriarch Secured Parties’ rights to later assert
that such payments are adequate protection is expressly reserved.

_17_

 

__i_

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 18 Of 32

 

01 :23940445.2

(h)

General Applicabilitv of Fee Review Procedures. Notwithstanding
anything herein to the contrary, (i) the Secured Parties shall each receive
copies of the Invoiced Fees substantially contemporaneously with their
delivery to the Fee Review Parties; (ii) no party, including the Fee Review
Parties, shall object to any Pre-December Fees and Expenses until the
occurrence of a Termination Event; (iii) no Secured Party shall object to
any other Secured Party’s Invoiced Fees consistent with the Budget until
the occurrence of a Termination Event; and (iv) all parties reserve their
respective rights to object to the payment of Invoiced Fees within thirty

(30) days after a Termination Event.

13. Carve Out.

(a)

(b)

As used in this Order, the “M” shall include the following: (i) all
fees required to be paid to the Clerk of the Court, statutory fees payable to
the United States Trustee pursuant to 28 U.S.C. § 1930(a)(6), together
with the statutory rate of interest, and the court-appointed fee examiner;
(ii) any amounts payable pursuant to the Independent Director Service
Agreement [Docket No. 278-1]) except as set forth in (iv) hereof; (iii) any
indemnification obligations owed by the Debtors to the lndependent
Director, the CRO or the CMO, plus the lndemnification Reserve, (iv) the
fees and expenses of the Independent Director’s professionals
(the “Independent Director Professionals”) incurred prior to the
Termination Date; (v) subject to this Court’s approval (without regard to
whether such fees and expenses are approved prior to or following the
Termination Date), the unpaid fees and expenses incurred by each person
or firm retained by the Debtors pursuant to sections 327, 328, or 363 of the
Bankruptcy Code (the “Debtor Professionals, and together with the
lndependent Director Professionals, the “Estate Professionals” and
collectively with the Secured Party Professionals, the “Professionals”) that
have accrued before the Termination Date, (vi) subject to paragraphs 12(h)
and 21 (without regard to whether such fees and expenses have been
objected to without such objection being resolved by an order of this
Court), the unpaid fees and expenses incurred by the Secured Party
Professionals that have accrued before the Termination Date, and (vii) fees
and expenses of Estate Professionals in an aggregate amount not to exceed
$2.5 million incurred after the Termination Date, to the extent allowed or
otherwise payable at any time, whether by interim order, procedural order,
or otherwise.

Carve Out Reserves. On a Termination Date, the New Zohar Bank
Accounts shall be funded in an amount sufficient to fund the Carve Out
(the “Post-Termination Funding Requirement”). For the avoidance of
doubt, on the Termination Date, the amounts on deposit to fund the
Restructuring Operating Reserve Cap shall be used to fund the Carve Out
and shall be included in the calculation of the Post-Termination Funding
Requirement. Subject to the Debtors’ rights under paragraph 18 hereof,

-18_

 

 

_i_

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 19 Of 32

 

(C)

(d)

including, without limitation the right to seek the contested use of Cash
Collateral, all amounts in excess of the Post-Termination Funding
Requirement on the Termination Date shall then be paid by the Debtors to
pay the unpaid fees and expenses of the Secured Party Professionals and
lndenture Trustee pursuant to paragraph 12(c), and then to the lndenture
Trustee to be distributed in accordance with paragraph 12(b) of this Order.
To the extent there are insufficient funds available on the Termination
Date to fund the Post-Termination Funding Requirement, the New Zohar
Bank Accounts shall continue to be funded with Cash Collateral until the
balance of the New Zohar Bank Accounts equals the Post-Termination
Funding Requirement. For the avoidance of doubt and notwithstanding
anything to the contrary in this Order or in any of the Transaction
Documents, (i) at all times, the amounts on deposit in the New Zohar
Bank Accounts shall constitute Collateral of the lndenture Trustee on
behalf of Secured Parties and (ii) funding and payment of the Post-
Termination Funding Requirement shall be senior to all liens and claims
securing the Prepetition Collateral, the Adequate Protection Liens, and the
507(b) Claim, and any and all other forms of adequate protection, liens, or
claims securing the Transaction Obligations and any such lien or priority
granted herein.

No Direct Obligation to Pay Allowed Professional Fees or Claims Against
the Estates. Nothing in this Order shall obligate or be deemed to obligate

the Secured Parties or lndenture Trustee to be responsible for the payment
or reimbursement of any claim asserted against the Debtors’ estates, or of
any fees or disbursements of any Estate Professional incurred in
connection with the Cases or any successor cases under any chapter of the
Bankruptcy Code. Nothing in this Order or otherwise shall be construed to
obligate the Secured Parties, in any way, to pay compensation to, or to
reimburse expenses of, any Estate Professionals (by direct payment,
disgorgement or otherwise) or any other party asserting a claim against the
Debtors’ estates, or to guarantee that the Debtors have sufficient funds to
pay such compensation or reimbursement

Payment of Carve Out on or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the
Termination Date in respect of any allowed Professional fees or other
amount contemplated by the Carve-Out shall permanently reduce the
Carve Out on a dollar-for-dollar basis.

14. No Compromise of Causes of Action. No Debtor shall compromise, release, or

transfer any cause of action without an order of the Bankruptcy Court.

15. Monetization Event. Upon a monetization event approved in accordance with the

procedures set forth in the Order in Aid oflmplementation of the Global Settlement Agreement

01 :23940445.2

_19_

 

 

f

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 2O Of 32

Approved in these Cases Establishing Certain Procedures for the Independent Director’s
Approval of Monetization Transactions and Related Relief [Docket No. 545], including the
release of liens on Collateral in accordance therewith, a Special Payment Date shall occur and all
proceeds from such monetization event (less an Incentive Fee as defined in section 4(b) of the
Independent Director Service Agreement (see Docket No. 278-1), as applicable) shall be paid in
accordance with paragraphs 9(b) and 12(b) of this Order (except in the case of a monetization
event for Zohar I, which shall be paid in accordance with footnote l of the Settlement
Agreement), provided, l_io_w_§\@, that to the extent the Restructuring Operating Reserve Cap is
underfunded at the time of a monetization event, such Restructuring Operating Reserve Cap

underfunding must be fully funded upon the closing of such monetization event prior to the

 

occurrence of any Special Payment Date. For the avoidance of doubt, nothing in this Order shall
be construed as providing advance consent or approval from any Secured Party or the lndenture
Trustee to any monetization event.
16. [Reserved].
17. [Reserved].
18. Termination. The Debtors’ right to use the Cash Collateral shall be subject to the
occurrence of a Termination Event (as defined below) and the following procedures
(a) Each of the following constitute a “Termination Event”:
(1) The Court shall have entered an order dismissing any of the Cases
(unless such dismissal is the result of the Paid in Full amount
having been paid in such Case);

(2) The Court shall have entered an order converting any of the Cases
to a case under chapter 7 of the Bankruptcy Code;

(3) The Court shall have entered an order appointing a chapter 11
trustee or any examiner with enlarged powers relating to the
operation of the businesses in the Cases;

01 :23940445.2
_2()-

 

 

_i_

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 21 Of 32

(b)

(C)

 

(d)

(4) The lndependent Director (as defined in the Settlement
Agreement) shall have resigned or been removed, and shall have
not been replaced pursuant to paragraph 7 of the Settlement
Agreement;

(5) The Court shall have entered a final non-appealable order
terminating the Settlement Agreement; or

(6) Termination of either the 15-Month Window or, if the 15-Month
Window is extended, the 18-Month Window, as applicable
(pursuant to and as defined in the Settlement Agreement)

The Debtors shall promptly provide notice to the Controlling Secured
Parties, the Patriarch Secured Parties, the U.S. Trustee, the lndenture
Trustee and the Collateral Manager of the occurrence of any known
Termination Event.

Upon the occurrence of a Termination Event, the Debtors shall have the
right to immediately seek relief from the Court on no less than fourteen
(14) days’ notice (an “Expedited Request for Relief”). For the avoidance
of doubt, the Debtors’ rights and obligations under this Order shall
continue in full force and effect from the time an Expedited Request for
Relief is made until any hearing resulting from an Expedited Request for
Relief, including the funding of the Restructuring Operating Reserve Cap
and any payments made and to be made on account thereof, including the
Carve Out.

“Termination Date” means the effective date of termination of the use of
Cash Collateral under this Order following an Expedited Request for
Relief, if any,

19. [Reserved].

20. No Waiver. Any delay or failure of a Secured Party to exercise rights under any of

the Transaction Documents or this Order shall not constitute a waiver of their respective rights

hereunder, thereunder or otherwise, unless any such waiver is pursuant to a written instrument

executed in accordance with the terms of the applicable Transaction Documents.

21. Reservation of Rights. Nothing contained herein shall prejudice any rights,

claims, objections, or remedies of the Debtors or any Secured Party with respect to (i) payment

of interest, fees, or expenses as adequate protection pursuant to this Order or the payment of fees,

01 :23940445.2

_21_

 

 

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 22 Of 32

costs and expenses of the Patriarch Secured Parties pursuant to paragraph 12(g) of this Order, or
(ii) the recovery, allocation or surcharge of any fees, expenses or reserves in these Cases, in both
cases under the Bankruptcy Code, contract, agreement, or any other applicable law, and to the
extent consistent with the Settlement Agreement.

22. [Reserved].

23. [Reserved].

24. Reservation of Rl'ghts of the Secured Parties. Notwithstanding any other provision
hereof, the grant of adequate protection to the Secured Parties pursuant hereto is without
prejudice to the right of any Secured Party to seek modification of the grant of adequate
protection provided hereunder so as to provide different or additional adequate protection, and
without prejudice to the right of the Debtors or any other party in interest to contest any such
modification Nothing herein shall be deemed to waive, modify or otherwise impair the
respective rights of any Secured Party under the Transaction Documents, the Settlement
Agreement, or under equity or law, and the Secured Parties hereby reserve all of their respective
rights and remedies whether now existing or hereafter arising under the Transaction Documents,
the Settlement Agreement, and/or equity or law in connection with, among other things, all
Events of Default (as defined in the respective Indenture), and whether arising prior to or after
the Petition Date.

25. Perfection of Adequate Protection Liens.

(a) The lndenture Trustee, for the benefit and security of the Secured Parties,
is hereby authorized, but not required, to file or record financing
statements, intellectual property filings, mortgages, notices of lien or
similar instruments (each, a “Mg”) in any jurisdiction in order to
validate and perfect the liens and security interests granted to it hereunder
Whether or not the lndenture Trustee shall choose or otherwise be directed

(in accordance with the applicable Indenture) to file such Filings, such
liens and security interests shall be deemed valid, perfected, allowed,

01;23940445.2
_22-

 

 

_+

 

01 :23940445.2

26.

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 23 Of 32

(b)

enforceable, non-avoidable and not subject to challenge, dispute or
subordination as of the date of entry of this Order. lf the lndenture Trustee
determines or is otherwise directed (in accordance with the applicable
Indenture) to file Filings, the Debtors will cooperate and assist in any such
filings as reasonably requested by the lndenture Trustee, and the automatic
stay shall be modified to allow such Filings.

A certified copy of this Order may, in the discretion of the lndenture
Trustee (subject to direction consistent with the applicable Indenture), be
filed with or recorded in filing or recording offices in addition to or in lieu
of such financing statements, mortgages, notices of lien or similar
instruments, and all filing offices are hereby authorized to accept Such
certified copy of this Order for filing and recording; provided that the
Debtors shall reimburse the lndenture Trustee, or its respective designees
for the payment of any stamp, intangibles, recording or similar tax.

Preservation ofRights Granted Under this Order.

(a)

(b)

(C)

Except as expressly provided in this Order and subject to the funding and
payment of the Carve Out, no claim or lien having a priority senior to, or
pari passu with the Adequate Protection Liens shall be granted or allowed,
and the Adequate Protection Liens shall not be subject or junior to any lien
or security interest that is avoided and preserved for the benefit of the
Debtors’ estates under section 551 of the Bankruptcy Code or
subordinated to or made pari passu with any other lien or security interest,
whether under section 364(d) of the Bankruptcy Code or otherwise.

Notwithstanding any order dismissing any of the Cases under section 1112
of the Bankruptcy Code or otherwise entered at any time, (i) any 507(b)
Claims, the other administrative claims granted pursuant to paragraph 11
of this Order and the Adequate Protection Liens shall continue in full force
and effect and shall maintain their priorities as provided in this Order until
all Adequate Protection Obligations shall have been paid and satisfied in
full in cash (and any 507(b) Claims, the other administrative claims
granted pursuant to paragraph 11 of this Order and the Adequate
Protection Liens shall, notwithstanding such dismissal, remain binding on
all parties in interest); and (ii) this Court shall retain jurisdiction,
notwithstanding such dismissal, for the purposes of enforcing the claims,
liens and security interests referred to in clause (i) above.

If any or all of the provisions of this Order are hereafter reversed,
modified, vacated or stayed, such reversal, stay, modification or vacatur
shall not affect: (i) the validity, priority or enforceability of any Adequate
Protection Obligations incurred prior to the actual receipt of written notice
by the applicable Secured Party, of the effective date of such reversal,
stay, modification or vacatur; or (ii) the validity, priority or enforceability
of the Adequate Protection Liens. Notwithstanding any such reversal, stay,

_23_

 

 

 

_i_

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 24 Of 32

(d)

 

modification or vacatur, any use of the Prepetition Collateral or any
Adequate Protection Obligations incurred by the Debtors hereunder, as the
case may be, prior to the actual receipt of written notice by the applicable
Secured Party, of the effective date of such reversal, stay, modification or
vacatur shall be governed in all respects by the original provisions of this
Order, and the Secured Parties shall be entitled to all of the rights,
remedies, privileges and benefits granted in section 363(m) of the
Bankruptcy Code with respect to all uses of the Prepetition Collateral and
all Adequate Protection Obligations.

Except as expressly provided in this Order, the Adequate Protection
Obligations, any 507 (b) Claims and the Adequate Protection Liens and all
other rights and remedies of the Secured Parties granted by the provisions
of this Order shall survive, and shall not be modified, impaired or
discharged by (i) the entry of an order converting any of the Cases to a
case under chapter 7 of the Bankruptcy Code, dismissing any of the Cases
or by any other act or omission, or (ii) the entry of an order confirming a
plan of reorganization in any of the Cases and, pursuant to section
1141(d)(4) of the Bankruptcy Code, the Debtors have waived any
discharge as to any remaining Adequate Protection Obligations. The terms
and provisions of this Order shall continue in the Cases, in any successor
cases if the Cases cease to be jointly administered, or in any superseding
chapter 7 cases under the Bankruptcy Code, and the Adequate Protection
Liens, the 507(b) Claims, the other administrative claims granted pursuant
to this Order, and all other rights and remedies of the Secured Parties
granted by the provisions of this Order shall continue in full force and
effect until all Adequate Protection Obligations are indefeasibly paid in
full in cash.

27. [Reserved].

28. Limitation on Use of Collateral. The Debtors shall use Cash Collateral solely as

provided in this Order. Upon entry of this Order,

(a)

(b)

01 :23940445.2

the lndenture Trustee shall be authorized to release and use the lndenture
Trustee’s portion of those holdback funds arising from the Zohar l
foreclosure auction and currently in the possession of the lndenture
Trustee to satisfy outstanding invoices owed to the lndenture Trustee, its
counsel, and any related expenses

the lndenture Trustee shall be authorized to conduct a Special Payment
Date for each of Zohar II and Zohar lII for the purposes of releasing
monies currently held in the Payment Account (as such term is defined in
the applicable Indentures) for distribution to noteholders pursuant to the
applicable Priority of Payments (as defined in the applicable Indentures).

_24-

 

 

_i_

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 25 Of 32

29. Binding Effect; Successors and Assigns. The provisions of this Order, including
all findings herein, shall be binding upon all parties in interest in the Cases and the Debtors and
their respective successors and assigns (including any trustee hereinafter appointed or elected for
the estate of any Debtor, an examiner appointed pursuant to section 1104 of the Bankruptcy
Code, or any other fiduciary appointed as a legal representative of any of the Debtors or with
respect to the property of the estate of any of the Debtors) and shall inure to the benefit of the
Controlling Secured Parties, the Patriarch Secured Parties, the lndenture Trustee, for the benefit
and security of all Secured Parties, and the Debtors and their respective successors and assigns,
provided, grat, except to the extent expressly set forth in this Order, the Secured Parties shall
have no obligation to permit the use of the Prepetition Collateral or extend any financing to any
trustee or similar responsible person appointed for the estate of any Debtor. For all adequate

protection and stay relief purposes throughout the Cases, the Secured Parties shall be deemed to

 

have requested relief from the automatic stay and adequate protection as of the Petition Date. For
the avoidance of doubt, such requests will survive termination of this Order.

30. [Reserved].

31. [Reserved].

32. Ejj?zctiveness. This Order shall constitute findings of fact and conclusions of law
and shall take effect immediately upon entry hereof, and there shall be no stay of execution of
effectiveness of this Order. To the extent that any finding of fact shall be determined to be a
conclusion of law it shall be so deemed and vice versa.

33. [Reserved].

34. [Reserved].

01;23940445.2
_25_

 

 

_i_

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 26 Of 32

35. Survival of Certain Provisions. ln the event of entry of any order converting any
of these Cases into a successor case, the Adequate Protection Liens, the 507(b) Claims and the
Carve-Out shall continue in these proceedings and in any successor case, and such Adequate
Protection Liens, the 507(b) Claims and the Carve-Out shall maintain their respective priorities
as provided by this Order.

36. Amendment. Except as otherwise provided herein, no waiver, modification or
amendment of any of the provisions hereof shall be effective unless approved by the Court after
notice to parties in interest.

37. lndenture Trustee’s Reliance on this Order. Upon entry of this Order, the

 

lndenture Trustee shall be permitted to take any action in furtherance of this Order, including the
distribution of Excess Cash in accordance with paragraph 9(b) hereof, and the lndenture Trustee
shall have no liability for acting in reliance with the terms of this Order. For the avoidance of
doubt, the foregoing shall survive termination of this Order.

38. No Modification oflndentures. For the avoidance of doubt, nothing in this Order
shall be deemed to alter or modify the lndentures.

39. Jurisdiction. This Court shall retain jurisdiction to enforce the terms of this Order
and to adjudicate any and all matters arising from or related to the interpretation or
implementation of this Order.

40. The 5-Business Day Notice Period. lf any Budget item is subject to the “i
Business Dav Notice Period” under this Order, such Budget item shall be authorized and shall be
deemed effective to the extent no objection is made as set forth in this paragraph The Debtors
shall file with the Court a Budget including any Budget item that is subject to the 5-Business

Day Period (a “Budget Notice”), and the U.S. Trustee, the Secured Parties, and other parties in

01;23940445.2
_26_

 

ri

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 27 Of 32

interest shall have five (5) business days from the filing of such Budget Notice (the “M
Day Notice Period”) to file a written objection with respect to such Budget Notice. If any party
timely objects to a Budget Notice, (i) amendment or modification to the Budget item requested
shall only be permitted pursuant to an order of this Court, and (ii) the Budget then in effect
pursuant to this Order shall remain binding, and the last month of the Budget Period for such
Budget shall apply to each subsequent month until the Court enters an order resolving the
objection.

41. Credits Toward Paid in Full Amounts. Solely for purposes of calculating whether
the 15 Month Window14 shall be extended to the 18 Month Extended Window (and for no other
purpose), all cash held pursuant to the Indemnification Reserve and the Restructuring Operating
Reserve Cap under this Order by any Zohar Fund other than cash held on account of the fees,
costs and expenses of the Patriarch Secured Parties, on the date that would trigger the 18 Month
Extended Window shall be counted toward the calculation of the respective Paid in Full amount

for that Zohar Fund; provided that the foregoing fees, costs and expenses of the Patriarch

 

Secured Parties that are excluded from the calculation referenced herein shall not (i) include any
Pre-December Fees and Expenses, which shall be paid promptly as provided in Paragraph 12(c)
or (ii) otherwise modify the Patriarch Secured Parties’ rights under this Order.

42. Controlling E]Yect of Order. To the extent any provision of this Order conflicts or

is inconsistent with any provision of the Motion, the provisions of this Order shall control to the

extent of such conflict.

 

14 Capitalized terms used in this paragraph but not otherwise defined in this Order shall have the meanings
ascribed to them in the Settlement Agreement.

01 :23940445.2
-27_

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 28 Of 32

43. Controlling Effect of Settlement Agreement Notwithstanding anything herein to

the contrary, in the event of any inconsistency between the Settlement Agreement and this Order,

the Settlement Agreement shall control. g § : § ; :
Dated: December lb , 2018
THE HONORAB/LE CHRISTOPHER S. SONTCHI
CHIEF UNITED STATES BANKRUPTCY JUDGE

01 :23940445.2

_28-

 

 

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 29 Of 32

Exhibit 1

Initial Budget

 

 

z°har ml corp" et al CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Pag§g§g§ge$l?ed with Cash collateral order
Cash Co||ateral Budget DRAFT - Materia| Subject to Change

 

Est. Case to Date Estimated Nov - Feb 2019
($ in ooos) - sep 30, 2018“’ occ 2018 Nov 2018 oec 2018 ran 2019 Feb 2019 rural
REcElPTs - cash Basism‘”
zohar n $ 18,844 5 6,819 $ 830 $ 519 $ 6,202 $ 546 $ 8,097
zohar m 14,564 3,660 605 5,477 811 481 7,375

OPERAT|NG EXPENSES - Accrual Basis
Professiona| Fees:

M
roe Faman ir. (lndependent Director)““ (129) (25) (26) (28) (28) (28) (110)
Young, conaway, stargau & raynor (counsel)‘$’ (4,544) (635) (775) (sso) (aso) (sso) (3,325)
Fn consultingl lnc. (cRo) (3,388) (aoo) (750) (750) (750) (750) (3,000)
Goldin Associates, LLC (Transition Period)(&) (355) - - - - - -
Goldin Assocaares, LLc (cMo)‘G) (384) (ao) (100) (110) (130) (130) (470)

Co||atera| Manager
AMzM (Transirion Period)‘” . . . . - _ _

New Co||atera| Manager (TBD)(B’ _ . . . . . _

1 Creditors [ lnterested Parties

MBlA
Cadwa|ader, Wickersham & Taft (5,604) (595) (580) (580) (580) (580) (2,320)
Pachu|ski Stang Zieh| & Jones (448) (20) (30) (30) (20) (20) (100)
US Bank
us Bank (mdemure rrusree)‘g) (525) (155) » (105) (105) - (210)
A|ston & Bird (Counse|) (1,290) (154) (150) (125) (125) (125) (525)
23 Noteho|ders
Arno|d & Porter Kaye Scho|er (Sid|ey Austin) (2,852) (135) (275) (225) (200) (250) (950)
Womb|e Bond Dickinson (186) (6) (19) (15) (15) (15) (64)

Creditors' Committee
Committee Professiona|(s) - _ . . . _ _

L nn Ti|ton Patriarch
Gibson, Dunn & Crutcher - (6,461) (550) (550) (550) (550) (2,200)
Co|e Schotz P.C. - (254) (30) (30) (30) (30) (120)

   

     

0

 

Other Operating Expenses:

 

us Trustee“°’ (69) - ~ (250) - - (250)
Direct Fee Review LLC (Fee Examiner) (20) (4) (4) (4) (4) (4) (14)
|nsurancem) - (1,260) -- - - - -

thEr (859) (377) (365) (365) (365) (365) (1,460)

 

 

 

 

___-

z°har mr Corp.’ et al Case 18-10512-CSS DOC 588-1 Filed 12/10/18 Pag@d§g_l@j,§g>ed wlll1 cash collateral older
Cash Co||ateral Budget DRAFT - Material Subject to Change

Footnotes:

(1) includes estimated gross professional fees and other case expenses accrued through September 30, 2018. Based on (i) input and discussions with individual
professionals and (ii) estimated fees in the event projected fees were not provided. Pursuant to the |nterim Order Authorizing the Debtors' Limited Use of Cash
Co||ateral (Docket #382), the Second |nterim Order Authorizing the Debtors’ Limited Use of Cash Co||ateral (Docket #432), and the Third |nterim Order Authorizing
the Debtors' Limited Use of Cash Co||ateral (Docket #516), filed on 7/23/18, 8/22/18, and 11/1/2018, respectively, estate professionals' fee payments have been
made in accordance with these orders.

(2) Case to date receipts represent cash collections from Portfolio Companies for Zohar ll and Zohar |l| since the March 11, 2018 Petit'lon Date. Other than certain
Portfolio Company proceeds recevied in October 2018, receipts do not reflect Portfolio Company monetizations during the current Cash Co||ateral Budget period.

(3) Portfo|io Company interest receipts for October 2018 - February 2019 were developed based on: (i) for October and November 2018, actual cash receipts and (ii)
for December 2018 through February 2019, the understanding of historical interest and payment timing (based on the review of interest invoices/notices provided
by PPAS). Current forward LlBOR curves were applied as deemed appropriate to illustrate possible future interest receipts. Projected future L|BOR rates are per
B|oomberg as of September 2018,

(4) The independent Director's incentive fees were not projected in the current Cash Co||ateral Budget.

(5) Young, Conaway, Stargatt & Taylor's post-petition fees through September 30, 2018 were approximately $S.OM. After the application of the $434K pre-petition
retainer, the net amount reflected through September 30, 2018 is approximately $4.5M.

(6) Goldin Associates' post-petition fees through September 30, 2018 were approximately $1.2M. After the application of the $484K pre-petition retainer, the net
amount reflected through September 30, 2018 is approximately $738K.

(7) AMZM is in the process of being replaced as the Co||ateral Manager pursuant to the Settlement Agreement. We contemplate that a transition period would exist
whereby go-forward AMZM fees are [TBD].

(8) New Co||ateral Manager fees [TBD] following agreement on go-forward duties and retention of new firm.

(9) US Bank has historically charged approximately $105K per quarter for "Trustee and Co||ateral Administrator Expense & lndemnities," for Zohar ll and Zohar |l|
entities. Fees paid on behalf of the Zohar l account have not been included. Budget does not include any fees charged by US Bank for monetized assets or other
charges.

(10) Estimated US Trustee fees are calculated at the lesser of (i) $250,000 per Debtor and (ii) 1% of cash expenditures for (a) estate professional fees paid in July, August
and September 2018 for fees due in September 2018 and (b) all remaining accrued and unpaid case professional fees incurred to date and estate professional fees
incurred in October, November and December for fees due in December 2018.

(11) D&O insurance cost represents a one-time payment of

(12) The Operating Expenses reflected herein represent the total projected estate expenses for the Zohar |l|, Corp., et al Bankruptcy cases, which have been
consolidated for procedural purposes on|y. Allocation of case Operating Expenses on an individual entity basis will be done pursuant to the cash collateral order and
will be subject to ongoing reconciliation and reallocation based on facts and circumstances including ongoing changes to the Paid in Full amounts and other
potential factors and variables.

Note: Operating Expenses in the accompanying Cash Co||ateral Budget are intended to provide an illustrative view of the potential estate costs of the cases, incurred
(i) through September 30, 2018 and (ii) projected during the subsequent projection period. Actua| expenses could deviate materially based on the level of disputes
going forward or due to other unforecasted circumstances

 

 

 

_i_

CaSe 18-10512-CSS DOC 588-1 Filed 12/10/18 Page 32 0132

E!$i£if_l

Transaction Documents

 

(A) the lndenture among Zohar CDO 2003-l Limited (“Zohar l”), Zohar CDO 2003-l Corp.
(“ZI Corp.”), Zohar CDO 2003-1, LLC, and MBIA Insurance Corporation (“MBIA”), CDC
Financial Products, Inc., and the lndenture Trustee, dated November 13, 2003 (as amended,

restated, amended and restated, supplemented, or otherw1se modified from time to time, the
“Zohar l Indenture”);

 

(B) the lndenture among Zohar ll 2005-1, Limited (“Zohar II”), Zohar II 2005-1, Corp. (“;ll
Qp;p_.”), Zohar ll 2005-1, LLC, MBIA, IXIS Financial Products Inc., and the lndenture Trustee,
as successor in interest to Bank of America, National Association, as successor by merger
LaSalle Bank National Association (as amended, restated, amended and restated, supplemented,
or otherwise modified from time to time, the “Zohar ll Indenture”);

(C) the lndenture among Zohar III, Limited (Zohar III” and with Zohar l and Zohar lI, each, a
“Zohar Fund” and together, the “Zohar Funds”), Zohar III, Corp., Zohar lll, LLC, Natixis
Financial Products Inc., and the lndenture Trustee, as successor in interest to Bank of America,
National Association, as successor by merger LaSalle Bank National Association, dated April 6,
2007 (as amended, restated, amended and restated, supplemented, or otherwise modified from
time to time, the “Zohar IIl Indenture” and together with the Zohar l lndenture and Zohar Il
Indenture, the “Indentures”); and

(D) (i) each Collateral Management Agreement dated March 3, 2016 (each as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time, the “CMAS”)
entered into between certain of the Debtors and Alvarez & Marsal Zohar Management, LLC
(“AMZM”), as Collateral Manager (including any successors thereto, the “Collateral Manager”),
(ii) the Insurance Agreement and Policy lssued by MBIA (with respect to Zohar I and Zohar II),
(iii) the Insurance and Indemnity Agreements by and among MBIA and Zohar I (and the Co-
Issuers (as defined therein)) and Zohar ll (and the Co-lssuers (as defined therein)), respectively
(the “Insurance and Indemnity Agreements”), and (iv) all other agreements or other
documentation executed by any Debtor in connection with or related to any of the foregoing,
including, the Transaction Documents (as defined in the Indentures) (each as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time, collectively with
the Indentures, CMAs, and Insurance and Indemnity Agreements, the “Transaction
Documents”).

 

01;23<)40445.2
_29_

 

